DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the Applicant’s amendment filed on September 24, 2021. Claims 1, 4, 7-10 have been amended. Claims 14-17 have been newly added.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “elastic member” in claim 1, “functional water member” in claim 2 and  “pressing member” in claim 7 is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder “member” that is coupled with functional language “reset”, “obtain”, and “pressing” respectively without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In light of the specification and drawing Fig. 4, the corresponding structure of the “elastic member” is a spring, the corresponding structure of the “pressing member” is a presser, and the corresponding structure of the “functional water member” is at least one of a mouthwash module, a spray water module, a sheet water module.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 11-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang (US US 6,367,707 B1).
 With regard to claim 1, Kang discloses a multifunctional water outlet device (Fig. 6), comprising: 
a water inlet (28), 
a first water outlet (16), 
a first waterway (32) connecting to the water inlet (28) and the first water outlet (16), a second water outlet (14), 
a second waterway (24) connecting to the water inlet (28),
a body (22), and 
a control switch (42/44) configured to control opening and closing of the first waterway (32) and the second waterway (24), wherein:
the first water outlet (16) is disposed at a lower side of the body (22) in an axial direction of the body, 
the second water outlet (14) is disposed at an upper side of the body (22) in the axial direction of the body,
the control switch (40/44) drives water:
to eject out from the first water outlet (16) in a horizontal direction or in a downwardly inclined direction after passing through the first waterway (32), or
to eject out from the second water outlet (14) in an upwardly inclined direction or upward in a vertical direction (Fig. 6) after passing through the second waterway (24), 
a first spray pattern of water flowing from the first waterway (32) is different from a second spray pattern of water flowing from the second waterway (water exits from 16 is in a downward pattern and water exits from 15 is in a upward pattern, furthermore, the size difference between 32 and 34 would produce different patterns as well)
when the control switch is in an initial position, the water flows out of the first waterway (Fig. 6b), when the control switch is switched, the water flows out of the second waterway (Fig. 8), and when the water is shut off (when the water is shut off and knob 42 is released), the control switch (42/44) is rest to the initial position due to an elastic member (48), and the water flows out of the first waterway.
With regard to claims 2-3, the device of Kang discloses the invention as disclosed in the rejection of claim 1 above. Kang further discloses the second water outlet (14) comprises a functional water member, and the water flows through the functional water member to obtain a preset spray pattern, wherein the functional water member is at least one of a mouthwash module (Col. 1 lines 23-25), a spray water module, or a sheet water module.
With regard to claim 4, the device of Kang discloses the invention as disclosed in the rejection of claim 1 above. Kang further discloses an angle between the second water outlet (14) and the axial direction of the body ranges from 0 to 90 (Fig. 6a).

With regard to claim 6, the device of Kang discloses the invention as disclosed in the rejection of claim 5 above. Kang further discloses the control switch (42/44) comprises a water stopping assembly (44) and a transmission assembly (shaft of 44), and the transmission assembly is configured to drive the water stopping assembly (44) to move from the water inlet end of the third waterway portion to the water inlet end of the second waterway portion to control the first waterway to be closed and the second waterway to be open synchronously (Figs. 6a and 8).
With regard to claim 7, the device of Kang discloses the invention as disclosed in the rejection of claim 6 above. Kang further discloses the transmission assembly (40) comprises a valve body (44), a switching valve shaft configured to move relative to the valve body in an axial direction of the switching valve shaft, and a pressing member (42) disposed on the body, a first end of the switching valve shaft comprises a sealing ring (annular surface of valve 44), the pressing member is connected to a second end of the switching valve shaft, and when the pressing member (42) moves relative to the body due to an external force: the switching valve 
With regard to claim 8, the device of Kang discloses the invention as disclosed in the rejection of claim 7 above. Kang further discloses the elastic member (48) abuts between the pressing member (42) and the switching valve shaft (shaft of 44).
With regard to claim 9, the device of Kang discloses the invention as disclosed in the rejection of claim 8 above. Kang further discloses the body (22) comprises the first waterway (32) and the second waterway (24), and the pressing member (42) is disposed on the upper side, the lower side, or a front end of the body in the axial direction of the body (Fig. 6).
With regard to claim 11, the device of Kang discloses the invention as disclosed in the rejection of claim 2 above. Kang further discloses the first waterway (32) and the second waterway (24) are defined in part by a first waterway portion (left portion of 26) connected to the water inlet (28), the first waterway (32) is further defined in part by a second waterway portion (right portion of 26), the second waterway (24) is further defined in part by a third waterway portion (upstream of 24), the second waterway portion connects to the first water outlet (16) and a water outlet end of the first waterway portion (26), the third waterway portion (upstream of 24) connects to the second water outlet (14) and the water outlet end of the first waterway portion (26), and the control switch (42/44) is disposed at an intersection of the water outlet end of the first waterway portion ( left portion of 26), a water inlet end of the second waterway portion (right portion of 26), and a water inlet end of the third waterway portion (upstream of 24).
With regard to claim 12, the device of Kang discloses the invention as disclosed in the rejection of claim 3 above. Kang further discloses the first waterway (32) and the second waterway (24) are defined in part by a first waterway portion (left portion of 26) connected to the water inlet (28), the first waterway (32) is further defined in part by a second waterway portion (right portion of 26), the second waterway (24) is further defined in part by a third waterway portion (upstream of 24), the second waterway portion connects to the first water outlet (16) and 
With regard to claim 13, the device of Kang discloses the invention as disclosed in the rejection of claim 4 above. Kang further discloses the first waterway (32) and the second waterway (24) are defined in part by a first waterway portion (left portion of 26) connected to the water inlet (28), the first waterway (32) is further defined in part by a second waterway portion (right portion of 26), the second waterway (24) is further defined in part by a third waterway portion (upstream of 24), the second waterway portion connects to the first water outlet (16) and a water outlet end of the first waterway portion (26), the third waterway portion (upstream of 24) connects to the second water outlet (14) and the water outlet end of the first waterway portion (26), and the control switch (42/44) is disposed at an intersection of the water outlet end of the first waterway portion ( left portion of 26), a water inlet end of the second waterway portion (right portion of 26), and a water inlet end of the third waterway portion (upstream of 24).
With regard to claim 14, the device of Kang discloses the invention as disclosed in the rejection of claim 1 above. Kang further discloses the second waterway (24) comprises a flow regulator (34 flow restriction).
With regard to claim 15, the device of Kang discloses the invention as disclosed in the rejection of claim 1 above. Kang further discloses an area of a first water inlet (right portion of 26) of the first waterway (32) is larger than an area of a second water inlet (upstream portion of 24) of the second waterway (24).
With regard to claims 16-17, the device of Kang discloses the invention as disclosed in the rejection of claim 1 above. Kang further discloses a flow controller (34) is disposed in the second water outlet (14), wherein the flow controller comprises at least one water hole (34).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Nogoshi et al (US 2017/0314242 A1).
With regard to claim 10, the device of Kang discloses the invention as disclosed in rejection of claim 5 above. However, Kang fails to teach the control switch is an electromagnetic valve.
Nogoshi teaches a multifunctional water outlet device (Fig. 4) comprising a control switch (32), wherein the control switch is an electromagnetic valve (Para. [0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kang, by making the control switch of Rosko an electromagnetic valve as taught by Nogoshi, for the benefit of providing remote control by control signals (Para. [0037]).






	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163. The examiner can normally be reached Mon-Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR HALL can be reached on 5712701814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752